Exhibit 99.1 May 11, 2015 COMPANY CONTACT FutureFuel Corp. Paul M. Flynn (314) 854-8385 www.futurefuelcorporation.com FutureFuel releases first quarter 2015 results Reports net income of $8.1 million or $0.19 per diluted share, and adjusted EBITDA of $12.8 million Conference call begins at 9:00 a.m. Eastern time May 12, 2015 CLAYTON, Mo. (May 11, 2015) – FutureFuel Corp . (NYSE: FF) (“FutureFuel”), a manufacturer of custom and performance chemicals and biofuels, today announced financial results for the three months ended March 31, 2015. First Quarter 2015 Financial Highlights (all comparisons are with the first quarter of 2014) ● Revenues were $54.1 million, down 34% from $82.2 million ● Adjusted EBITDA was $12.8 million, up 27% from $10.1million ● Net income increased to $8.1 million, or $0.19 per diluted share, from $6.3 million, or $0.14 per diluted share. “Our chemicals business executed well to offset a challenging quarter for the biofuels market and the decline in our legacy bleach activator business,” said Paul Flynn, Executive Vice President of Business and Marketing for FutureFuel Chemical Company. 2015 Regular Cash Dividends FutureFuel declared normal quarterly dividends of $0.06 per share for 2015. The remaining 2015 dividend will be paid in June, September, and December. 1 Financial Overview and Key Operating Metrics Financial and operating metrics, which include non-GAAP financial measures, include: FutureFuel Corp. Certain Financial and Operating Metrics (Dollars in thousands, except per share amounts) (Unaudited) T hre e Months Ended March 31, 2015 Three months Ended March 31, 201 4 Dollar Change % Change Revenues $ $ $ ) %) Income from operations $ $ $ % Net income $ $ $ % Earnings per common share: Basic $ $ $ % Diluted $ $ $ % Capital expenditures (net of customer reimbursements and regulatory grants) $ $ $ ) %) Adjusted EBITDA $ $ $ % First Quarter Financial and Business Summary Revenues for the three months ended March 31, 2015 were $54,087,000 as compared to revenues for the three months ended March 31, 2014 of $82,197,000, a decrease of 34%. Revenues from chemicals increased 13% and accounted for 63% of total revenues in the first quarter of 2015 as compared to 37% in the first quarter of 2014.Within the chemicals segment, revenues for the three months ended March 31, 2015 changed as follows compared to the three months ended March 31, 2014: (i) revenues from the proprietary herbicides and associated intermediates increased 125% relative to the revenues recognized in the prior period; (ii) revenues from an industrial intermediate utilized in the antimicrobial industry and other custom chemicals increased 28%; (iii)revenues from the bleach activator decreased 27%; and (iv) revenues from the performance chemicals product group increased 9%. Our primary bleach activator customer informed us during the quarter that it would be terminating our supply contract at the end of this year. While the termination of our supply contract will adversely affect future revenue, discussions with our customer to extend our business relationship are ongoing. Revenues from biofuels were $19,881,000, a decrease of $32,040,000 from the first quarter of 2014 and accounted for 37% of total revenues in the first quarter of 2015 as compared to 63% in the first quarter of 2014. We experienced lower sales volume in the first quarter of 2015 as compared to the first quarter of 2014, primarily as a result of reduced overall demand from our major customers and reduced average selling prices in the weakened renewable energy market, which tracked a global decline in fuel prices. The renewable fuel industry continues to suffer from the lack of the EPA’s final mandated volume for 2014 and 2015 and the lack of the $1.00 blenders’ tax credit (BTC). Revenues from biofuels benefitted in the first quarter of 2015 from the sales of refined petroleum products as a supplier on a common carrier pipeline.Such sales totaled $3,357,000 and $694,000 in the first three months of 2015 and 2014, respectively. Net income for the quarter increased 30% to $8,131,000, or $0.19 per diluted share, from $6,274,000, or $0.14 per diluted share, in the first quarter of 2014.
